IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE PLANT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0463

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 3, 2015.

Amended Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Willie Plant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.